GIDEON, J.
(dissenting).
The controlling questions in this caso, as I view the facts as disclosed by the record and contained in the opinion of Mr. Justice McCARTY, are, as stated by appellant in her brief:
“(1) Can the Utah court deprive the California and Nevada courts of the right to construe the provisions of a will in their jurisdictions, and as to real estate or the proceeds of real estate within those jurisdictions? (2) Can respondent, under an order of the Utah court, seize property in Utah which belongs to other legatees, for the purpose of paying an alleged claim and legacy growing out of the receipt of mining royalties in other states?”
The will of deceased has been admitted to probate in both the states of Nevada and California, and it is admitted that the administration in the state of California is the domiciliary administration. Appellant objects to the jurisdiction of the courts of this state upon two grounds: (1) That it is an effort to distribute property not within the jurisdiction of the state; and (2) that she is entitled to have the will construed, to determine the rights of the petitioner (respondent) to receive any part of the royalties, by the courts of the domiciliary administration.
It is conceded by counsel for respondent that the courts of one state will not attempt to administer or distribute the assets of an estate located in another state. It is also conceded that the courts of this state in the distribution of personal property are controlled by the construction or interpre*516tation of the will made by the courts of the domiciliary administration. At the oral argument of this case counsel conceded these two propositions to be elementary. It is admitted that the mining properties from which the royalties in question were received are located within the states of California and Nevada, and there is no contention that the moneys received for such royalties from such mining claims were ever within the state of Utah. For those reasons-1 am unable to see upon what facts it can be. claimed that the decree of the district court does 'not distribute property not within this state. It is true that the appellant (executrix) has property belonging to the estate within this state sufficient to pay the amount claimed by the petitioner and as decreed by the district court. Even if it be true that such moneys belong to and. constitute a part of the “residuary fund,” the petitioner can have no’ claim or right upon them, as, under the terms of the will, her rights,' whatever they are, grow out of and belong to specific property mentioned and described in the eighth item of the will. It is the contention of the executrix (appellant) that the proper construction of that item does not entitle the respondent to any part of such royalties and she objects to this court taking jurisdiction and construing the provisions of the will which give the petitioner the right claimed, and insists that she has the right to have those provisions construed by the court of the domiciliary administration. In my judgment such are her rights, not only under the accepted rule of interpretation of wills respecting personal property in every state where the rule has not been abrogated, but that she has such rights under the express provisions of our statute. Comp. Laws Utah 1907, section 2822, is as follows:
“Except as otherwise provided, the validity and interpretation of wills are governed, when relating to real property within this,state, by the laws of this state; when relating to personal property, by the law of the testator’s domicile.”
If the royalties in question be held to be personal property and were actually within this state, under the provisions of that statute it would be the duty of the court to distribute such personal property according to the construction of the *517will made by the courts of the domiciliary administration. On the other hand, if the royalties be construed as a part of the purchase price of the land from which the minerals were extracted then the respondent would have no right in the royalties, except such right as she had in the real property from which such royalties were obtained. Therefore, it seems to me that this court must, in order to determine the rights of the respondent to the moneys in question, determine her rights in the lands from which the royalties are obtained. In other words, we are asked to determine by the construction of the will the rights of the respondent in real property located out-ride of the state of Utah and in proceedings ancillary to the domiciliary administration. This we may not do. It is no answer to that contention, in my judgment, to say that the executrix has property in this state belonging to the estate from which the judgment could be paid. The executrix has the right to have the courts of the domiciliary administration interpret the will, and any action by the courts of this state disposing of the property of the estate without such construction of the domiciliary administration deprives the executrix of a right to which she is entitled. Neither, in my judgment, is it any answer to hold that a legatee has the same rights against an estate as a general creditor. Conceding that to be the law (which I do not), still the executrix is entitled to have the provisions of the will construed, by the courts authorized to interpret it, to determine and fix the rights of the legatee or claimant respecting the lisNhtv of the estate or the right of the legatee in the property belonging to the estate. That right the executrix has not enjoyed.
If the royalties in question had been received from mining properties located in this state, then a different question would be presented; but, under the admitted facts as they appear in the record, I am unable to come to any other conclusion than that the rights of petitioner in that money should not be determined by the courts of this state.
In the main case relied upon by respondent, and from which numerous quotations are made in the majority opinion (Harvey v. Richards, Fed. Cas. No. 6184), the facts are not at all *518similar to the facts here. The question for determination in that ease was: ■ ,
“Stated in broad terms it eonies to this, whether a court of equity here has competent authority to decree distribution of intestate property collected under an administration granted here, tl\e intestate having'died domiciled abroad, and the distribution being' to be made according to the law of his foreign domicile.”
Further on in the opinion the court says:
“The property is here, the parties are here, and the rule of distribution is fixed. What reason then exists why the court should not proceed to decree according to the rights of the parties? “ * *”
In the case at bar the property is not here, the rule of dis- . tribution is not fixed. On the contrary, it is the contention of the executrix that she is entitled to have the rule of distribution fixed by the courts of the domiciliary administration before she be required to pay any part of the royalties to the petitioner or before the petitioner has any right to demand the same.
For the reasons indicated, I dissent.